STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re THOMAS, Minors.                                               February 12, 2015

                                                                    No. 321924
                                                                    Wayne Circuit Court
                                                                    Family Division
                                                                    LC No. 08-479593-NA


Before: FORT HOOD, P.J., and JANSEN and GADOLA, JJ.

PER CURIAM.

        Respondent, R. Thomas, appeals as of right the trial court’s order terminating her parental
rights to the minor children pursuant to MCL 712A.19b(3)(b)(i), (c)(i), (g), and (j). We affirm.

        This case began in 2008, when two-week-old ST was taken into custody because
respondent, who has a history of mental illness, was living in an unfit home without running
water. ST was adjudicated a court ward and placed in foster care. Respondent was ordered to
comply with a treatment plan, which was primarily focused on managing her mental illness and
developing parenting skills. Respondent had notable periods of complying with her treatment
plan requirements, but petitioner was concerned about her continued association with the child’s
father, D. Brown, who did not comply with his treatment plan.

        Over the course of these proceedings, respondent gave birth to two more children, JT and
DT. JT was placed in foster care weeks after his birth, but DT remained in respondent’s custody
until he was seven months old. The trial court, encouraged by respondent’s compliance with her
treatment plan, allowed respondent greater opportunities for unsupervised visitation, including
overnight visits in her home. However, respondent was never able to progress to full
reunification. In January 2012, respondent was involved in an altercation with her sister-in-law
while the children were present in the home. Respondent pleaded guilty to attempted felonious
assault and was sentenced to probation. In February 2012, respondent assaulted D. Brown with a
pipe, allegedly because he refused to leave her home. Petitioner filed a supplemental petition to
terminate respondent’s parental rights in 2012, but the trial court declined to terminate
respondent’s parental rights to all three children.

       The trial court continued to expand respondent’s visitation, over petitioner’s objections.
In September 2013, the children were returned to respondent. In October 2013, ST presented at
a hospital emergency room with a substantial bruise on the upper right side of her face. At least
two physicians determined that the bruise was consistent with a strike by an adult hand, and
inconsistent with respondent’s explanation that a younger sibling hit the child with a toy. The
                                                -1-
children were removed from respondent’s care, and petitioner filed a supplemental petition to
terminate respondent’s parental rights. Following a hearing, the trial court terminated
respondent’s parental rights.

       Respondent argues that the trial court erred in finding that a statutory ground for
termination was established by clear and convincing evidence. We disagree.

        In an action to terminate parental rights, the petitioner must prove by clear and
convincing evidence that at least one statutory ground for termination in MCL 712A.19b(3)
exists. MCR 3.977(A)(3) and (H)(3); In re Trejo, 462 Mich 341, 356; 612 NW2d 407 (2000).
The trial court’s decision is reviewed for clear error. MCR 3.977(K); In re Trejo, 462 Mich at
356. A finding is clearly erroneous when the reviewing court is left with the firm and definite
conviction that a mistake was made. In re JK, 468 Mich 202, 209-210; 661 NW2d 216 (2003).
“[T]his Court accords deference to the special opportunity of the trial court to judge the
credibility of the witnesses.” In re Fried, 266 Mich App 535, 541; 702 NW2d 192 (2005); MCR
2.613(C).

       The trial court terminated respondent’s parental rights pursuant to MCL
712A.19b(3)(b)(i), (c)(i), (g), and (j), which authorize termination under the following
circumstances:

              (b) The child or a sibling of the child has suffered physical injury or
       physical or sexual abuse under 1 or more of the following circumstances:

              (i) The parent’s act caused the physical injury or physical or sexual abuse
       and the court finds that there is a reasonable likelihood that the child will suffer
       from injury or abuse in the foreseeable future if placed in the parent’s home.

                                             * * *

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

               (i) The conditions that led to the adjudication continue to exist and there
       is no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                             * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                             * * *


                                               -2-
               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

        Initially, as petitioners note, respondent failed to address the trial court’s determination
that termination of her parental rights was justified under § 19b(3)(b)(i). Only one statutory
ground for termination is required. MCL 712A.19b(3); In re Olive/Metts, 297 Mich App 35, 41;
823 NW2d 144 (2012). Where a respondent fails to address one or more statutory grounds, this
Court may assume that the trial court did not err in finding that an unchallenged ground was
proven by clear and convincing evidence. In re JS & SM, 231 Mich App 92, 98-99; 585 NW2d
326 (1998), overruled in part on other grounds by In re Trejo, 462 Mich at 353 n 10.
Consequently, respondent’s failure to address § 19b(3)(b)(i) precludes relief with respect to her
argument challenging the existence of a statutory ground for termination.

        Regardless, we conclude that the evidence supports the trial court’s determination that
termination of parental rights was warranted under § 19b(3)(b)(i). In regard to § 19b(3)(b)(i),
petitioner presented expert testimony that the bruise on ST’s face was most likely caused by a
deliberate assault by an adult hand. Respondent’s explanations for the bruise were inconsistent
with the appearance of the bruise, and inconsistent with each other. The trial court did not
clearly err in finding that respondent struck the child, and denied responsibility for the injury.
Furthermore, considering that incident along with respondent’s history of domestic violence, her
January 2012 conviction for an assault against her sister-in-law, and her failure to benefit from
years of services, the trial court did not clearly err in finding that it was reasonably likely that the
children would suffer from injury or abuse in the foreseeable future if placed in respondent’s
home. Accordingly, the trial court did not clearly err in finding that termination was justified
under § 19b(3)(b)(i). When one ground for termination is established by clear and convincing
evidence, this Court need not address other grounds for termination. In re Utrera, 281 Mich App
1, 24; 761 NW2d 253 (2008). Thus, the trial court did not clearly err in finding that a statutory
ground for termination was established by clear and convincing evidence

         Respondent next argues that termination of her parental rights was not in the children’s
best interests. We disagree. Once a statutory ground for termination has been established, the
court shall order termination of parental rights if it finds by a preponderance of the evidence
“that termination of parental rights is in the child’s best interests[.]” MCL 712A.19b(5); see also
In re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013). The trial court’s best-interest decision
is also reviewed for clear error. MCR 3.977(K); In re Trejo, 462 Mich at 356-357. In
determining a child’s best interests, the trial court may consider a variety of factors including the
child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency,
stability, and finality, and the advantages of a foster home over the parent’s home, In re
Olive/Metts, 297 Mich App at 41-42, as well as a respondent’s history, psychological evaluation,
and parenting techniques. In re Jones, 286 Mich App 126, 131; 777 NW2d 728 (2009).

       Respondent failed to provide adequate care for her children during the course of these
proceedings, which spanned six years. While the court acknowledged that respondent loved her
children, there was testimony that the children lacked an enduring attachment or bond with
respondent. The children needed permanency, especially in light of testimony regarding the
children’s developmental delays, which respondent remained unable to provide. Termination of

                                                  -3-
respondent’s parental rights would enable the children to achieve permanency. While the trial
court commented that it would allow some form of post-termination contact between respondent
and the children, given the trial court’s finding regarding the physical abuse, any possible contact
would likely require supervision. In finding that termination of parental rights was in the best
interests of the children, the trial court concluded that the children’s need for permanency and
stability outweighed continued contact with respondent. Thus, we find no clear error in the trial
court’s decision.

       Affirmed.

                                                             /s/ Karen M. Fort Hood
                                                             /s/ Kathleen Jansen
                                                             /s/ Michael F. Gadola




                                                -4-